Fairchild, J.
(dissenting). The power to resist may be overcome by' threats. When the evidence is sufficient and convinces the jury that the offense was accomplished by that means and against the will of the victim a verdict of guilty should not be disturbed. Here there is evidence of resistance and of an outcry immediately upon the complaining witness getting free from the control of the defendant. As a part of my dissent I desire to record a portion of the opinion of the trial judge. In analyzing the testimony upon motion for a new trial he said :
“The complaining witness was a mild, timid, socially inexperienced female of the age of twenty-six and told a straightforward story which must have impressed the jury. On the other hand, the defendant told a story which was in many of its essentials beyond belief. For instance, the jury may well have doubted his testimony to the effect that immediately upon entering his automobile the complaining witness threw herself at him, caressed him, laid her head on his shoulder, and laid her head in his lap. . . .
“The medical testimony which disclosed that the prosecu-trix was of previous chaste character together with her appearance of refinement and reticence disproved this testimony of the defendant completely, and may well have led the *246jury to believe that the defendant was ready tO' testify to anything calculated to exonerate him. ...
“There is no dispute that after the defendant made several advances toward the complaining witness she got from the car and ran or walked rapidly away from it. Her testimony was that she ran and that when the defendant overtook her and grabbed her by the arm she screamed, that she screamed several times, and that he placed his hand over her mouth to prevent her from screaming. Defendant admits having placed his hand over her mouth, but would have it appear that he did it for some other purpose, although at the time that he did muzzle her he admitted that it was to prevent her from talking so that she could hear him talk.
“The complaining witness also claims that the defendant choked her and threatened her life. The court is of the opinion that the jury very properly believed the version of the story as told by the complaining witness and in so doing disbelieved the statements of the defendant. . . .”
That the complaining witness was in a hysterical condition shortly after her return to the hospital is shown by the testimony of the physician who examined her. Dr. Crabbe testified as follows:
“Her condition, when she came into my room, was that she was absolutely terrified; she was shaking like a leaf and so incoherent it took almost half an hour to> make out anything she said. She was very hysterical. I tried to get something out of her; I couldn’t understand what happened to her; she was so shaky and so — she mumbled so much, I could hardly make out what was the matter, and finally she told me she had been out, been raped. . . .”
In view of the fact that the evidence was such as to satisfy the jury beyond a reasonable doubt, and also to satisfy the trial judge as set forth above, I believe that this court should affirm the decision below, in reliance upon the judgment oí those who saw the witnesses and heard their testimony.
I am authorized to say that Mr. Justice Fowler and Mr. Justice Fritz concur in this dissent.